Citation Nr: 0217631	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  98-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.  He died in March 1998.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
March 1998 due to metastatic carcinomatosis.

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
trench feet, fibrinous pleuritis, and residuals of a 
shrapnel wound to the right chest.  A combined 60 percent 
disability evaluation was assigned for these disabilities.  

4.  The veteran's metastatic cancer was not manifested 
during service or for many years thereafter, and the medical 
evidence does not establish that the veteran's metastatic 
cancer was causally or etiologically related to the 
veteran's service.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. §§ 3.301, 3.302, 3.303, 3.304, 3.307, 3.309, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's death from metastatic carcinomatosis was related 
to his active service.  Specifically, the appellant 
maintains that the veteran's service-connected disabilities 
resulted in the veteran's poor physical condition, which 
rendered him more susceptible to the cancer that caused his 
death.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  The 
rating decision, statement of the case, and supplemental 
statement of the case issued in connection with the 
appellant's appeal, as well as additional correspondence to 
the appellant, have notified her of the evidence considered, 
the pertinent laws and regulations, and the reason that her 
claim was denied.  The RO indicated that it would review the 
information of record and determine what additional 
information is needed to process the appellant's claim.  The 
RO also informed the appellant of what the evidence must 
show in order to warrant entitlement to service connection 
for the cause of the veteran's death and provided a detailed 
explanation of why such service connection was not granted.  
In addition, the statement of the case included the criteria 
for granting service connection for the cause of the 
veteran's death, as well as other regulations pertaining to 
her claim.  Similarly, letters to the veteran, from the RO, 
notified the veteran as to what kind of information was 
needed from her, and what she could do to help her claim.  
See Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt 
to obtain).  Under the circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's service medical records, private 
medical records, and the veteran's death certificate are of 
record.  A VA medical opinion was also obtained.  In 
addition, the appellant was afforded a hearing before the 
undersigned Board member in April 2002.  The appellant and 
her representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this 
appeal, and the Board is satisfied that the requirements 
under the VCAA have been met.  As such, the Board finds that 
the duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747) (1992). 

The veteran had active military service from February 1943 
to October 1945.  According to the veteran's death 
certificate, he died in March 1998 as a result of metastatic 
carcinomatosis.  During his lifetime, the veteran had 
established service connection for PTSD, trench feet, 
fibrinous pleuritis, and residuals of a shrapnel wound to 
the right chest.  Disability evaluations of 30 percent for 
PTSD, 30 percent for trench feet, and 10 percent for 
fibrinous pleuritis were in effect, with a combined 
disability evaluation of 60 percent.  Service connection was 
not in effect for any other disabilities.

Service medical records contain no evidence of cancer.  A 
Certificate of Disability for Discharge states that the 
veteran was discharged due to chronic fibrinous pleuritis, 
with shortness of breath and intermittent chest pain. 

Records from Cooper Hospital/University Medical Center dated 
July 1989 show that the veteran underwent abdominoperineal 
resection for rectal carcinoma.

A September 1989 completion note from Cooper 
Hospital/University Medical Center discussed the course of 
the veteran's radiation therapy and chemotherapy for rectal 
cancer.  The note stated that the veteran "consented to 
treatment with chemoradiation with enthusiasm . . . ."

In June 1990, the veteran had a total colonoscopy as follow-
up for his rectal cancer, which was negative for a tumor, 
polyp, or inflammation.  

A January 1991 follow-up note from the radiation oncology 
department at Cooper Hospital/University Medical Center 
indicates that the veteran's prior CT scan showed some 
thickening of the soft tissues in his pelvis, but without 
evidence of recurrent disease and a normal CEA.  The note 
stated that the veteran was considered clinically free of 
disease.

A July 1991 report from a total colonoscopy noted that the 
veteran had post-operative radiation and chemotherapy 
following his surgery for rectal carcinoma.  The report also 
noted that the veteran had no evidence of metastatic disease 
at that time, and that the colonoscopy was negative for a 
tumor, polyp, inflammation, or other evidence of recurrent 
disease in the perineum.  An August 1992 colonoscopy was 
likewise negative.   

An October 1992 letter from Cooper Hospital/University 
Medical Center, division of hematology/oncology, notes that 
the veteran's rectal cancer was stable.  A November 1992 
follow-up note from Cooper Hospital/University Medical 
Center, radiation oncology department, states that the 
veteran was three years status-post radiation therapy and 
that there was no evidence of recurrence.  

VA medical records dated April 1993 noted a history of a 
shrapnel wound to right anterolateral lower chest wall and 
pleurisy with effusion in the left chest.  A chest x-ray 
revealed mild degenerative disc disease of the thoracic 
spine, a minimal calcification of the aortic knob,  and a 
small density of the right lower lung, most likely the 
veteran's nipple.  There were no infiltrates.

An April 1993 medical record indicates that the veteran had 
residuals of frostbite of his feet, hyperlipidemia, and mild 
leukocyturia of an undetermined etiology.

An October 1995 x-ray of the hips and lumbar spine showed 
lower lumbar spondylosis, discogenic disease at L4-5, and 
degenerative joint disease of the bilateral hips.  The 
veteran's cholostomy in the left lower abdomen and multiple 
metallic clips from his prior surgery were noted.

A May 1996 bone scan showed focal activity within the right 
acromioclavicular joint and mild scattered areas of 
increased activity of the spine, hands, and feet that might 
have been degenerative.

A June 1996 letter from M.C. Carta-Mangione, M.D. of the 
Neurological Regional Associates indicates that the veteran 
complained of numbness and weakness of the right lower 
extremity for six to eight months.  A history of low back 
pain and rectal carcinoma was noted, as was the veteran's 
prior work history as a chemical plant worker.  The 
impression was polyradiculopathy.  A needle EMG report 
listed the impression as moderately severe right L5-S1 
lumbosacral radiculopathy.  

A June 1996 radiology report from Kennedy Memorial Hospital, 
Medical Imaging Services, states that a CT scan of the 
abdomen showed a diffuse streaky infiltration of the 
presacral space without evidence of discrete mass or 
collection, which were assumed to be post-operative fibrotic 
changes.

An August 1996 radiology report from Heights Imaging Center 
indicates that an MRI showed mild disc space narrowing at 
L4-5.

A September 1996 record from Associated Physiatrists of 
Southern New Jersey indicates that the veteran underwent an 
EMG and nerve conduction of the lower extremities, which 
showed probable right lumbosacral plexopathy.  The examining 
physician W.P. Anthony, M.D. stated there was no evident 
etiology for the veteran's right-sided radiculopathy, and 
noted that this was "particularly concerning given the 
[veteran's] history of rectal [cancer]."  Dr. Anthony also 
noted that it was unclear whether this was related to his 
radiation therapy, and that the veteran's EMG and nerve 
conduction study results were inconsistent with 
polyneuropathy and myopathy.

An October 1996 letter from D.K. Panda, M.D. indicates that 
the veteran had colon cancer, located just above the rectum, 
in 1989, with surgery, radiation, and colostomy.  He 
complained of low back pain and right leg numbness and 
weakness for the previous year, with foot drop for the 
previous six months.  Physical examination showed right 
lower extremity weakness, decreased sensation at the L4-5, 
S1 dermatome, loss of reflex of the right knee and bilateral 
ankles, and foot drop.   Review of an August 1996 MRI showed 
degenerative changes of the lumbar spine without an 
abnormality, review of a CT scan showed disc herniation at 
the left L5-S1, and review of an EMG showed right 
lumbosacral plexopathy.  Dr. Panda stated that the cause of 
the veteran's right lumbosacral plexopathy was unknown and 
he noted that he did not have a surgical treatment for the 
veteran's condition.

An October 1996 letter from W. G. DeLong, M.D. states that 
the veteran reported that Dr. Panda felt that the veteran's 
low back and lower extremity difficulties were due to nerve 
changes secondary to radiation therapy. 

January 1997 letters from Cherry Hill Physical Therapy 
Associates indicate that the veteran underwent physical 
therapy for lumbar spine neuritis from July to August 1996.  
The assessment was significant weakness, decreased 
activities of daily living, and decreased mobility.  The 
diagnosis was lumbar spine plexopathy.

A February 1997 letter from Dr. DeLong states that the 
veteran had "some non-descript pain" that Dr. DeLong felt 
was peripheral neuropathy.  Dr. DeLong indicated that he was 
going to suggest that the veteran see a rheumatologist for 
his pain.

A radiology report from Kennedy Memorial Hospital, Medical 
Imaging Services, dated the next day, states that the 
veteran underwent CT scan of the pelvis, which showed a 
possible rectosigmoid neoplastic recurrence with mass and 
fibrotic connective tissue obliterating the rectosigmoid 
region and extending to the perirectal soft tissues, slight 
distention of the ureter, and cholelithiasis.

A March 1997 report from Cooper Hospital/University Hospital 
Center states that the veteran underwent a total colonoscopy 
via the stoma, which was negative for a tumor, polyp, 
inflammation, angiodysplasia, diverticula, or other 
pathology of the colonic mucosa or perineal wound.  

A March 1997 letter from M.J. Pello, M.D. states that the 
veteran had been losing weight and had an increased CEA 
level, but that the veteran denied abdominal pain or passage 
of blood.  Dr. Pello noted the negative colonoscopy, and 
that a CT scan showed a large soft tissue mass in the 
presacral area which caused an impression on the posterior 
aspect of the urinary bladder, which he was going to review.

An April 1997 radiology report from Nuclear Medicine at 
Cooper Hospital states that a MAB scan showed a viable tumor 
anterior to the sacrum in the presacral region in the same 
area that a CT scan showed a soft tissue recurrence.

An April 1997 letter from A. Hageboutros, M.D. states that 
the veteran initially had rectal cancer in 1989, and had 
since had a recurrence.  Dr. Hageboutros noted that the 
veteran had complaints of intermittent low back pain 
radiating to his right leg and weight loss for the prior 
year, and that the veteran underwent a colonoscopy, which 
was negative.  Dr. Hageboutros noted that an MRI of the 
spine revealed a questionable fibrosis, his CEA was 
increased, and a CT scan revealed a soft tissue density at 
the presacral area, which was confirmed by a CEA scan.  A 
family history of colon cancer and small bowel cancer was 
noted, including his mother, sister, and brother.  The 
assessment was recurrent rectal cancer, most likely with 
involvement of the presacral nerves.  A palliative course of 
chemotherapy was recommended. 

A May 1997 letter from Dr. Hageboutros states that the 
veteran complained of low back pain and lower extremity 
weakness.  He was assessed as having recurrent rectal 
cancer.  Dr. Hageboutros opined that the tumor was most 
likely infiltrating the veteran's sacral plexus, causing the 
weakness and pain in that area, and making the tumor 
unresectable.  Chemotherapy was suggested, with a possible 
radiation or surgery on the basis of the veteran's response 
to chemotherapy.

A July 1997 follow-up letter from Dr. Hageboutros states 
that the veteran was tolerating chemotherapy for his rectal 
cancer well and that his low back pain improved.  An August 
1997 note indicates that the veteran had metastatic low-
grade recurrent rectal cancer with involvement of the 
presacral nerve, without regression or progression of his 
symptomatology.

A September 1997 pelvic CT scan showed changes compatible 
with a localized recurrence of a bladder neoplasia on the 
right, cholelithiasis, and progressive extasia suggestive of 
early hydronephrosis of the right kidney.  A treatment note 
indicates that the veteran's chemotherapy resulted in a 
decrease in the veteran's tumor marker and a decreased CEA.

An October 1997 letter from Dr. Hageboutros noted that the 
veteran's chemotherapy for recurrent rectal cancer resulted 
in a decreased CEA, but that the veteran's CT scan results 
remained unchanged.  Dr. Hageboutros noted that the veteran 
complained of pain in the right buttock and leg, that the 
veteran expressed concern about his pain, and that the 
veteran tolerated his chemotherapy well.

An October 1997 nursing note from Cooper Hospital/University 
Medical Center indicates that the veteran discussed "wanting 
to end his life."  According to the note, the veteran also 
reported that nothing helped him for the previous 18 months, 
and that he did not feel that anything else would.  The 
nurse informed Dr. Hageboutros, and he spoke to the veteran 
and the appellant.  The next day, the appellant stated that 
the veteran tolerated his chemotherapy well, without any 
side effects.  A note dated the following day indicates that 
the nurse spoke to the veteran, who reported that he felt 
well.  The nurse noted that the veteran was in a cheerful 
mood and agreed to continue his treatment to see if things 
would improve.  He denied wanting to end his life.

A December 1997 treatment note from Dr. Hageboutros states 
that the veteran had recurrent rectal cancer with 
progressive disease following chemotherapy.  The veteran 
also complained of some leg pain and weakness, but denied 
chest pain or shortness of breath.  Dr. Hageboutros notes 
that he suggested that the veteran become involved in a 
clinical trial or supportive hospice care.

Records from Trinity Hospice, dated March 1998, indicate 
that the veteran had been diagnosed with a malignant 
neoplasm of the colon, not otherwise specified, and a 
secondary malignant neoplasm of the bone.  While in the 
hospice, the veteran was to receive spiritual counseling 
regarding death anxiety and fear of the unknown.  

An April 1998 statement from R.B. Cohen, D.O. indicates that 
he treated the veteran for over thirty years.  Dr. Cohen 
stated that the veteran "was wounded and had massive damage 
to his body from shrapnel [and] trench feet."  He also 
stated that the veteran "battle[d]" cancer, which was 
"complicated by his war wounds."

In September 1998, Dr. Hageboutros submitted a letter on 
behalf of the appellant in which he stated that the veteran 
was treated for metastatic colorectal cancer, and that the 
veteran originally was diagnosed with colorectal cancer in 
the late 1980s.  Dr. Hageboutros stated that he "learned of 
his multiple wounds during [World War II] and . . . thought 
they had probably contributed to his weakness, pain and 
suffering during [the veteran's] battle with cancer . . . ."  
Dr. Hageboutros noted that the veteran complained of pain 
and weakness in his legs during the last years of his life.  
He opined that some of the pain was related to the tumor and 
infiltration of the cancer into the bone, and that some of 
the pain was related to the veteran's memories of his World 
War II wounds.  Dr. Hageboutros indicated that it was 
"difficult" for him (Dr. Hageboutros) to "differentiate 
between [the "flashback of the pain"] and [the pain due to 
cancer]."  He further opined that the veteran was disabled 
due to the cancer, but that the veteran's disability was 
enhanced due to his war wounds which "hound[ed] him and 
[made] it more difficult to alleviate his discomfort."

A June 2001 VA medical opinion noted that the veteran was 
service-connected for PTSD, trench feet, pleuritis, and 
residuals of a shrapnel wound of the right chest.  The 
examining provider also noted that the veteran developed 
rectal carcinoma, initially treated with abdominal peroneal 
resection, and that the veteran was considered cured for a 
few years.  The examining provider stated that the veteran's 
cancer recurred and was treated with chemotherapy, but that 
the treatment was unsuccessful, resulting in the veteran's 
death from carcinomatosis secondary to rectal carcinoma.  
The examining provider noted that the veteran's claims file 
was reviewed, including an in-depth review of the veteran's 
oncology records and opined that "[t]here is no 
pathophysiologic relationship between the veteran's service-
connected disorders and the development of rectal 
carcinoma."  He further opined that it was unlikely that the 
veteran's service-connected disabilities contributed to the 
veteran's death from cancer.

The appellant was afforded a Travel Board hearing before the 
undersigned Board member in April 2002.  According to the 
transcript, the appellant testified that the veteran 
suffered from his "war injuries and then eventually his 
mental condition," followed by cancer, and that "everything 
just escalated . . . [until] he finally died."  The 
appellant also testified that the veteran threatened to 
commit suicide several times, and that this "mood of his" 
existed for many years, and cumulated in 1997 and 1998, when 
the veteran asked for sleeping pills to end his life.  She 
indicated that the veteran wanted to commit suicide because 
of his wartime memories, his injuries, and his excruciating 
pain.  She stated that the pain was not necessarily from the 
veteran's cancer, and that the veteran had problems with his 
legs and back.  The appellant stated that the veteran was 
first diagnosed with cancer in 1989, and was doing well 
until he began having difficulty walking, which after 
testing, was found to be due to a recurrence of the 
veteran's cancer.  According to the appellant, the veteran's 
cancer had spread by the time the doctors found it, and was 
inoperable.  She indicated that the veteran was treated with 
chemotherapy and radiation therapy for his cancer and took 
medication for his PTSD.  She also indicated that the 
veteran confused his medication and would refuse to take his 
medication.  The appellant also stated that her husband's 
oncologist indicated that the veteran's service-connected 
disorder hastened the veteran's death.  The appellant's son 
testified that the veteran had shell fragment wounds of the 
legs, that the veteran talked about suicide in the 1960s and 
1970s, and that the veteran was a "trooper" when he was 
first diagnosed with cancer, but that he was in "agony and 
pain" during his recurrence.  The appellant's representative 
concluded that the appellant contended that the veteran's 
death was hastened because the veteran refused to comply 
with his medication regimen because of his PTSD and "just 
gave up."

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  Further, a disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.  See 38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).   It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312(c)(1).  Medical evidence 
is required to establish a causal connection between service 
or a disability of service origin and the veteran's death.  
See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of evidence 
is against a claim for service connection for the cause of 
the veteran's death.  Service medical records contain no 
evidence of colorectal cancer during service, and the 
evidence reflects that the veteran's cancer were first 
manifest many years following service.  The evidence clearly 
shows that the veteran was first diagnosed with rectal 
cancer in 1989 and experienced a metastatic recurrence in 
1997.  

In addition, the veteran's medical records do not establish 
a link between the veteran's service and his rectal cancer.  
The Board acknowledges the appellant's contention that the 
veteran's service-connected PTSD, trench feet, pleuritis, 
and a shrapnel wound to the chest hastened his death from 
cancer, but notes that the VA examining provider reviewed 
the veteran's claims file and was unable to conclude that 
the veteran's colorectal cancer was related to the veteran's 
service-connected disabilities or that the service-connected 
disabilities contributed to his death from cancer.  
Likewise, the Board recognizes the opinions of Drs. Cohen 
and Hageboutros, which indicated that the veteran's 
discomfort during his treatment for rectal cancer was 
worsened by the symptomatology of the veteran's service-
connected disabilities, but points out that Drs. Cohen and 
Hageboutros did not indicate that the veteran's service-
connected disabilities caused or substantially contributed 
to the veteran's death from rectal cancer.  In this regard, 
the Board places significant probative value on the opinion 
of the VA provider, which was based on review of the entire 
evidentiary record, and concluded that there was no causal 
relationship between the veteran's service-connected 
disorders and his rectal cancer and that the veteran's 
service-connected disorders did not contribute to the 
veteran's death.  It is also noteworthy that the veteran's 
treatment records are entirely negative for an attribution 
of his rectal cancer to the veteran's service-connected 
PTSD, trench feet, shrapnel wound, or pleuritis, and that a 
family history of colon and small bowel cancer were of 
record.   

Similarly, the appellant's statements that the veteran's 
PTSD and physical injuries from service caused or 
contributed to his death are not sufficient to establish 
service connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay witnesses are not competent to offer 
evidence of medical causation, as it requires medical 
expertise).  While the Board recognizes the appellant's 
argument that the veteran's PTSD caused him to become 
despondent about his cancer and concedes that the veteran 
discussed suicide once during the course of his treatment 
for recurrent rectal cancer, the Board observes that the 
veteran's treatment notes were otherwise negative for 
evidence of depression or suicidal thoughts, and in fact 
later indicated that the veteran reported feeling well, 
cheerful, and agreed to continue his treatment.  
Furthermore, even if the veteran was depressed about his 
cancer, the medical evidence clearly shows that the veteran 
died from the dissemination of the his inoperable rectal 
cancer.  As such, while the Board does not doubt the 
sincerity of the appellant's beliefs that the veteran's 
death may have been partly due to his service, there is 
simply no probative medical evidence of record to support 
this contention.  See id.

In conclusion, the preponderance of the evidence is against 
the appellant's claim that the veteran's death was causally 
related to his active service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would 
give rise to a reasonable doubt in favor of the appellant, 
the provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

